DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 12/8/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covert et al. (US pub 20090001541) in combination with Fluegel et al. (US pat 2805311) and Terrill et al. (US pat 6320255).
	With respect to claims 1 and 2, Covert et al. teach (see figs. 1-10 and associated text) a modularized circuit for isolated circuit, wherein the isolated circuit includes at least two circuit components 12, 42a-42c connecting in a circuit; the circuit components, in accordance with a connection configuration of a circuit, weld a plurality of corresponding pins 14n, 14c, 14b of the circuit components directly, making the circuit components form an integrated module in accordance with a desired connection method of the circuit, and saving circuit boards and wires; the circuit components are designed in a parallelepiped.

	Fluegel et al teach a circuit system in which circuit components are connected in parallel or series. See col. 1, lines 15-20 and col. 4, lines 20-25.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of  Fluegel et al. into the device of Covert et al. to produce a device to do temperature measurement and control. See col. 1, lines 15-20 and col. 4, lines 20-25.
	Covert et al. in combination with Fluegel et al. teach the components include a resistor, the resistor is designed in a square shape (see fig. 4 of Covert et al.) but fail to teach the connections between the components are done by a plurality of bonding pads are arranged on at least 2 end faces or are arranged on part of an area on surface of the parallelepiped.
	Terrill et al. teach circuit components having bonding pads 14a-14d arranged on at least 2 end faces (14c of fig. 4a) or are arranged on part of an area on a surface of the parallelepiped. See figs. 1-12 and associated text.	
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Terrill et al. into the device of Covert et al. and Fluegel et al. to allow the connections between the circuit components. See figs. 1-12 and associated text.
With respect to claim 3, Covert et al. in combination with Fluegel et al. and Terrill et al. teach a diode (see fig. of Fluegel et al.) and the 2 bonding pads are arranged on a surface of the diode and inherently be able to distinguish different electric current directions (see figs. of Terrill et al.).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814